DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pechacek on February 19, 2021.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘An ablation catheter tip comprising: a tissue ablation electrode including a shell portion defining an internal cavity, and a plurality of apertures that extend from an interior surface of the shell portion to an exterior surface of the shell portion; a plurality of conical-frustum shaped subelectrodes, each of the subelectrodes including a receiver surface and being seated within one of the plurality of apertures within the tissue ablation electrode; and an insulating material coupling the tissue ablation electrode to each of the plurality of subelectrodes; wherein the plurality of apertures have a complimentary conical shape to the plurality of subelectrodes; and wherein the plurality of subelectrodes are configured and arranged to receive electrical signals indicative of electrophysiological characteristics of myocardial tissue in proximity to each of the subelectrodes.’
Claim 5 has been replaced with the following: ‘The ablation catheter tip of claim 1, wherein the plurality of subelectrodes are configured in bipolar combinations.’
Claim 8 has been replaced with the following: ‘An ablation catheter comprising: a flexible catheter body having a distal portion; a tissue ablation electrode tip including an internal cavity and a plurality of apertures distributed about an axis of the tissue ablation electrode tip and extending from an exterior surface of the tissue ablation electrode tip into the internal cavity, and wherein the tissue ablation electrode tip is coupled to the distal portion of the flexible catheter body, and configured and arranged to transmit radio frequency energy to myocardial tissue in proximity to the tissue ablation electrode tip and thereby ablate the myocardial tissue; and a plurality of  subelectrodes, each of the subelectrodes are configured and arranged to be seated within one of the apertures in the tissue ablation electrode tip, extend through a portion of the tissue ablation electrode tip to the internal cavity, and are configured and arranged to receive electrical signals indicative of electrophysiological characteristics of the myocardial tissue in proximity to each of the subelectrodes; wherein one or more of the plurality of apertures have a conical shape and one or more of the plurality of subelectrodes have a conical-frustum shape, the one or more of the plurality of apertures and the one or more of the plurality of subelectrodes having complimentary tapers in the range of 30-45 degrees; wherein a receiver surface of the subelectrodes is flush with the exterior surface of the tissue ablation electrode tip.’
Claim 10 has been replaced with the following: ‘The ablation catheter of claim 8, wherein the subelectrodes are mechanically coupled to the tissue ablation electrode tip with a biocompatible material.’
Claim 20 has been replaced with the following: ‘A catheter tip comprising: an ablation electrode comprising a shell defining an internal cavity, and at least one conically shaped aperture formed in the shell with an internal aperture cross-section larger than an external aperture cross-section; and a subelectrode having a conical-frustum shape complementary to the aperture formed in the shell, the subelectrode configured and arranged to be seated into the aperture formed in the shell; wherein the subelectrode is configured and arranged to receive electrical signals indicative of electrophysiological characteristics of myocardial tissue in proximity to the subelectrode.’
In claims 21 and 22, line 2, “angled” has been deleted.
In claim 22, line 3, “into and coupled to” has been replaced with -in-.
In claim 23, line 2, “material, and a shape of the subelectrode is conical” has been replaced with -material-.

Allowable Subject Matter
Claims 1-3 and 5-23 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “an ablation catheter tip comprising: a tissue ablation electrode including a shell portion defining an internal cavity, and a plurality of apertures that extend from an interior surface of the shell portion to an exterior surface of the shell portion; a plurality of conical-frustum shaped subelectrodes, each of the subelectrodes including a receiver surface and being seated within one of the plurality of apertures within the tissue ablation electrode; and an insulating material coupling the tissue ablation electrode to 
The most pertinent prior art references of record are U.S. 2004/0092806 and U.S. 7,998,140, which both teach instruments having several of the claimed limitations.  However, these references both fail to explicitly disclose the specifically-claimed “subelectrode” limitation, especially regarding the specifically-claimed structural and functional relationships between the ‘subelectrodes, the apertures, and the remainder of the ablation electrode/tip’.  Examiner asserts that no other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794